Case 4:18-cv-00442-ALM-CMC Document 135-1 Filed 05/12/20 Page 1 of 3 PageID #: 7765




                      EXHIBIT A
Case 4:18-cv-00442-ALM-CMC Document 135-1 Filed 05/12/20 Page 2 of 3 PageID #: 7766




                     Responsible Third Parties Designated by Defendants1

   Wigdor, the Wigdor LLP Defendants, and Wheeler 2

       1.   Douglas Wigdor 3
       2.   Jeanne Christensen
       3.   Michael Willemin
       4.   David Gottlieb
       5.   Lawrence Pearson
       6.   Wigdor LLP
       7.   Rod Wheeler

   Susman Godfrey, LLP 4

       8. Susman Godfrey, LLP

   Gottlieb and CrowdStrike Defendants 5

       9. Michael Gottlieb
       10. Meryl Governski
       11. Boies Schiller Flexner LLP
       12. Brad Bauman
       13. The Pastorum Group
       14. Leonard A. Gail
       15. Eli J. Kay-Oliphant
       16. Suyash Agrawal
       17. Massey & Gail LLP
       18. Arun Subramanian
       19. Elisha Barron
       20. Gloria Park
       21. Gregory Y. Porter
       22. Michael L. Murphy
       23. Bailey & Glasser LLP
       24. Turner Broadcasting System, Inc.
       25. Anderson Cooper
       26. Gary Tuchman

   1
     This list of RTPs is grouped according to the discussion of each RTP in Defendants’ Motion for Leave to Designate
   RTPs. See Dkt. 81 at 9-15.
   2
     Butowsky v. Wigdor, Cause No. 4:19-cv-577-ALM (E.D. Tex. July 31, 2019) (motion to dismiss pending).
   3
     The Magistrate Judge granted the RTP motion as to Douglas Wigdor, Jeanne Christensen, Wigdor LLP, and Rod
   Wheeler, but required Defendants to replead as to Michael Willemin, David Gottlieb, and Lawrence Pearson.
   4
     Butowsky v. Susman & Godfrey, LLP, No. 416-01222-2019 (416th Dist. Ct., Collin County, Tex. March 6, 2019)
   (dismissed under the Texas Citizens Participation Act).
   5
     Butowsky v. Gottlieb, Cause No. 4:19-cv-180-ALM (E.D. Tex. July 31, 2019) (motions to dismiss pending);
   Butowsky v. Democratic National Committee, CrowdStrike, Inc., and Perkins Coie LLP, No. 4:19-cv-582-ALM (E.D.
   Tex. Aug. 1, 2019) (case dismissed Dec. 20, 2019).

                                                           1
Case 4:18-cv-00442-ALM-CMC Document 135-1 Filed 05/12/20 Page 3 of 3 PageID #: 7767



       27. Oliver Darcy
       28. Tom Kludt
       29. The New York Times Company
       30. Alan Feuer
       31. Vox Media, Inc.
       32. Jane Coaston
       33. The Democratic National Committee
       34. CrowdStrike, Inc.
       35. Perkins Coie LLP

   Schwab Defendants 6

       36. Charles Schwab Corp.
       37. Charles Schwab & Co., Inc.
       38. Schwab Institutional Enterprise
       39. Charles R. Schwab
       40. Walter W. Bettinger, II
       41. Bernard J. Clark
       42. Jonathan M. Craig
       43. Joseph R. Martinetto
       44. Nigel J. Murtagh
       45. William Bell
       46. Kevin Lewis

   Five Others Enabling Butowsky’s Role in the Retracted Article

       47. Fox News Network
       48. Malia Zimmerman
       49. Seymour Hersh
       50. Julian Assange
       51. Ellen Ratner




   6
    Chapwood Capital Inv. Mgmt., LLC v. Charles Schwab Corp., Cause No. 4:18-cv-00287-RAS (E.D. Tex. April 23,
   2018) (notice of voluntary dismissal filed); Chapwood Capital Investment Management, LLC v. Charles Schwab
   Corporation, No. 4:18-cv-00548-ALM-KPJ (E.D. Tex. Aug. 3, 2018) (referred to arbitration by JAMS).

                                                       2
